aera eee

      

Bagh 1S mers tan

      

 

   
      

 

 
 

cepiory Alex T. Graham

Svat tlame AAisde Name AW hme
Geptor 3 Katelynn E. Graham
{Sptuse, f fte1g) Fp anee Maize Kane backhoe

     

United States Bankruptcy Court for the. Western District af Washington
Case numper .19*14375

| HY page)

   
  

   

Official Form 427
Cover Sheet for Reaffirmation Agreement

42H

Anyone who is a party to a reaffirmation agreement may fill out and file this form, Fill If out completely, attach it io the téaffirmation agreement,

and fila the documents within the time set under Bankruptcy Rule 4008,
| Part 1: | Explain the Repayment Terms of the Keaffirmation Agreement

“1. Who Is the creditor? Petitach No. 1 Financial Credit Union

 

Name of the-creditar

How much is the debt?

N

On the date that the banknuptcy case ig filed 49,953.68
To ve paid under the redifirmation agreement $ 49,953.68

§ 478.05 per marth tor 163 monihs ff fixed interest rele}

i! What ig the Annual

Before the bankruptcy case was iiled 6.99

Farcentage Rate (APR)

of Infereat? (See

Bankruptoy Code Under thé reaffirmation agreement _ 6.99 % Hf Fixed vate
§ 624(k}(3)(E) | O adjus

table rate

4 Does collateral secure C3 no
he debi? : ‘ \ ,
hada @ ves. Describe the coflaigral, 2018 Genesis Sth wheel travel traifer

Curent market value 3-46, 405.00

1S i ee ee

‘S$, Does the creditor assert w No

that the debt is a. :

nondischargenble? Ql ves. Attach an explanation i Ihe nature of the debi and ihe basis for coritending thal ihe dabt is nondischargeable. |
‘& Using information from income snd expenses reparted an Schedles f and J Income and expanses stated on the restiitmaitan agreement

Schedule I: Your income

(Official Form 1081) and ; Eytan. >it

Schedule J: Your Ga. Combined moitthly income from = ¢_ DNB 2.52 &@ Monthly incame fiem ail sources g 54 33.42

Expenses (Offiriai Form line +2 of Schedules alter payroll deductions: i

1062), fill in the amounts,
Bb. Monthly expanses from line 22¢ of ga 2). ¢bZ. 6: Monthly expenses

Schedule J

6c. Monthly paymeriis on ail ~s 4a £ Fa. Monthly payments on all
ceaffirmed debis not listed on reafniiimed debts not included in
Schedule J monthly expenses

8¢, Schadiwed net monthly incame § (fh G zy Sh. Present nat monthly Ineome

Subtract lings Bb and Ge tram a Subtract lines 6f and:$g irom Be,
if the total is jess than 4, eu! the iF fhe tofalis less than 6, put the
nurciger in brackets. number in breckéts,

Official Forrn 427 Gover Sheet for Reaffirmation Agreement

~ s 3943.44
|
—- $4 BG as
i

s 1QUlLZo

 

page 1
Debtor 4 Alex T. Graham Case numbar jirine yr 19-14375

Fa Nowe aa Home Lait Name

 

 

 

 

 

 

 

 

 

 

 

 

4. Are the income ameunts OQ Wo — '
| onfines 6a and ée CO Yes. ‘Expiain why:they are ditférént and complete line 10, |
» different?
‘8 Aro the expense No
| amounts on fines 6b 1 Yes. Explain why they are different and completa fing 10.
. and Gf differant?
| = _ =
[° Is:the nat monthly QO Ne
income in fino Gh less OQ) Yes. A presumption of hardship atises (uitless the creditor is a credit union).
| than 0? Explaln how {he debtor will make monthly payments cn the reaffirmed debland pay other living expenses.
Complete line 10. |
}
{
| i
a rea acent gretyiins penises = 24 _ f
10. Debter’s certification
| aboutiines 7-9
NW any answor on lines 7-6 Is
| Yes, the debooy must eign
here
If all the answers on lines 7-9

 

fre No, 99 lohne 11

14. Did an attorney represent OI No /
| the debtor in negotiating OO] Yes. Has fhe attomey exectiled 4 declaration dr'an affidavil.to suipport.the reatfirmiation agreement?
| the reaffirmation D filo /

' agreement?

O Yes

 

a Here

_ Whoever fills out this form Leertify that the attached agreement is a true and correct copy of the reaifiematlon agresmant between the
_ must sign here. parties Identified an this Cover Sheet for Reaflirmation Agreement,

t
|

| x (PD. Che ow tf neler

| "e - LADD YYYY

| Sohne CC, Anmdretss

asi

 

 

Pibied tere
|

Check one:

SD débior of Dadlor's Attomey
| C2 Creditor or Creditoy’s Attorney) |
a i

 

Cificial Form 427 Cover Sheet for Reaffirmation Agreamant page 2
Form 24004 (12/15)

 

Chaek one.
Presumption of Undue Hardship

M] No Presumption of Undue Hardship
Ate Debtor's Statemen? in Support if Reaffirmation,
Part It below, to determine which bow.te chevk

 

 

 

UNITED STATES BANKRUPTCY COURT

Wester District of Washington

Inte : Alex T. & Katelynn Graham

Case No. 19-14375
Debtor

Chapter _7

REAFFIRMATION DOCUMENTS
Name of Creditor: Potlatch No. 1 Financial Credit Union

Check this box if Creditor is a Credit Union

PART 1. REAFFIRMATION AGREEMENT
Reaffirming a debt is-a serious finanvial decision. Before entering into this Réaffirmation

Agreement, you must review the important disclosures, jisttuctions; and definitions found in Part V of
this form.

For example, auto tou

B. AMOUNT REAFFIRMED: $ 49,953.68

The Amount Reaffirmed is the entice amount that you are agrecing to pay. This may include
unpaid principal, interest, and fees and costs (if any) arising on or before __—- 12/04/2019
which is the date of the Disclosure Statement portion of this form (Part V),
See the definition of “Amouni Reaffirmed” in Part V, Section C below.

C. The ANNUAL PERCENTAGE RATE applicable to the Amount Reaffirmed is 6.9900 %,
See definition of “Annual Percentage Rate” in Part ¥, Section C below.

This ts @ feheok one) a Fixed raté LJ Variable rate

if the loan has a variable rate, the future interest rate may increasé Or decrease from the Annual Percentage Rate
disclosed-here.
Fonn 24064, Rea(finnation Documents Page 2

D. Reaffirmation Agreement Repayment Terms (check and complete one):
$ 479.05 per month for 163 months starting on 01/07/2020

CJ Describe repayment terms, including whether future payment amount(s) may be different from
the initial payment amount:

&, Describe the collateral, if any, securing the debt:

Description: 2018 Genesis 5th wheel travel trailer
Current Market Value $ 46,405.00

F, Did‘the debt that is being reaffirmed arise from the purchase of the collateral described above?
Yes, What was the purchase price for the collateral? $ 53,175.46

[_]No. What was the amount of the original loan? §

 

G. Specify the changes made by this Reaffirmation Agreement to the most-recent credit teems on the reaffirmed
debt and any related agreement:

 

Terms.as of the Terms After
Date of Barikruptcy Reaffirmation
Balance due (ineluding
fees and costs) $ $
Annual Percentage Rate Ye %
Monthly Payment $_ $

nf | Check this box if the creditor is agreeing to provide you with additional future credit in:connection with
this Reaffirmation Agreement. Deseribe the credit limit, the Annual Percentage Rate that applies to
future credit and any other terms on future purchases and advances usin g such credit:

PARTI = =DEBTOR’S:‘STATEMENT IN SUPPORT OF REAFFIRMATION AGREEMENT

A. Were you représented by an attorney during the couitsé of negotiating this agreement?

Check one. [Pf ves [_}no

B. Is the creditdr a credit union?

Check one. [Mves No
Fomi 2400A_ Reatfirmation Documents

Pave 3

C. lf your answer'to EITHER question A. or B. above is “No,” complete 1, and 2. belaw,

1.

nN

Your present monthly income and expenses are:

a. Monthly income trom all sources after payroll deductions
(take-home pay plus any other inconie) §

b. Manthly expenses (including all reaffirmed debts except

this one) $_
c. Amount.available to pay this reaffirmed debt (subtract b. from a.) $
d. Amount of monthly payment required for this reaffirmed debt $

Ifthe monthly payment on this reaffirmed debs (line a.) is greater than the amount pou have available to
pay this reaffirmed debt (line .), you must check the box at the top af page one that says Presumption
of Undue Hardship.” Otherwise, yownnist check the box at the top of page one that says “No
Presumption of Undue Rardship. ”

You believe that this reaffirmation agreement will not imposé an undue hardship ‘on you or your
dependents because:

Check Gné of the two statements below, if applicable:

[| You can afford to make the payments on the reaffirmed debt becatise your monthly ineome is
greater than your monthly expenses even atter you include in your-expenses the monthly
payrrients on all debts you are reaffirming, including this one:

[| You can afford to:make the payments on the reaffirmed debt even though your monthly income

is less than your monthly expenses after you include in your expenses the monthly payments on
all debts you are reaffirming. including this one, because:

Use an additional page if needed for a full explanation.

D. If'your answers to BOTH questions A. and B: above were “Yes,” check the following
statement, if applicable:

You believe this Reaffirmation Agreement:is in your financial interest and you can afford to
make the payments on the réaffirtned debt.

Also, check-the box at-the top of page one that says “No Presumption of Undue. Hardship.”
Form 2409.4, Reaftirmation Documents Page 4
PART I, CERTIFICATION BY DEBTOR(S) AND SIGNATURES OF PARTIES
] hereby certify that:
(lj l agree lo reaffirm the debt described above.
(2) Before signing this Reaffirmation Agreement. | read the terms disclased in this Reaffirmation.
Agreement (Part I) and the Disclosure Statement, Instructions and Definitions included in Part V

below;

G) Fhe Debtor’s Statement in Support of Reaffirmation A greement (Part It above) is true and
complete;

(4) J am entering into this agreement voluntarily and am fully informed of my rights and
responsibilities; and

(5) [have received a copy of this completed and signed Reaffirmation Documents form.
SIGNATURE(S) (If this is a Joint Reaffirmation Agreement, both debtors must sign.):
Date O|- 03" ORO Signature
Date P1/ 6 3/z. A Signature

 

 

4 Joint Debuwr, fan

Reaffirmation Agreement Terms Accepted by Creditor:

creditor_Lotlatchal Frramoul Cabllloen m By sor 7 wis ton Jo: xssel

Pri Naine Adtiress

 

 

Ltn Upbfliw we he, [-(o- 70
Print Name of Representative — Signaiitee™ Date

PART IV. CERTIFICATION BY DEBTOR’S ATTORNEY dF ANY)

To be filed only if the attorney represented:thé deblor during the course of negotiating this agreement,
| hereby certify that; (1) this agreement represents a fully informed and voluntary agreement by the debtor: (2)
this agreement does not impose an undue hardship on the debtor or any dependent of the debtor; and (3) 1 have

fully advised the debtor of the legal effect and consequences of this agreement and any default under this
agreement.

[IA presumption of undue hardship has been established with respect ta this agreement. Ih my opinion,
however, the debtor is able to make the required payment.

Check box, if the presumption of undue hardship box is chetked on page | and the creditor is not a Credit
Union.

Date i bfecse Signature of Debtor’s Attorney (de e fre

 
Form 2400A, Realtirmation Documens Paee 3

PART Y. DISCLOSURE STATEMENT AND INSTRUCTIONS TO DEBTOR(S}

Before agreeing to reaffirm a debt, review the terms disclosed in the Reaffirmation Agreement (Part I
above) and these additional iraportant disclosures and instructions.

Reaffirming 4 debt is a serious financial decision. The law requires you to take certain steps to make sure the
decision is in your best interest, If these steps. which are detailed in the Instructions provided in Part V, Section
B below, are not completed, the Reaffirmation Agreement is not effective, even though you have signed it.

A. DISCLOSURE STATEMENT.

|, What are your obligations if you reaffirm a debt? A reaffirmed debt remains your personal legal
obligation to pay. Your reaffirmed debt is not discharged in your bankruptcy case, That means that if
you default on your reaffirmed debt after your bankruptcy case is over, your creditor may be able to take
your property ar your wages. Your obligations will be determined by the Reafficmation Agreement,
which may have changed the terms of the original agreement. If you are reaffirming an open end credit
agreement, that agreement or applicable law may permit the creditor to change the terms of that
agreement in the future under certain conditions.

2. Are you required to enter into a reaffirmation agreement by any law? No, you are not required to
reaffirm a debt by any law. Only agree to reaffirma debt if it is in your best interest. Be sure you ¢an
afford the payments that you agree ta make.

3. What if your creditor has a security interest or lien? Your bankruptcy discharge does not eliminate
any lien on your property. A “‘lien’* is often referred to as a security interest, deed of trust, mortgage, or
security deed. The property subject to a lien is often referred to as collateral. Even if ‘you do not
reaffirm and your personal liability on the debt is:discharged, your cteditor may still have a right under
the lien to take the collateral if you do not pay or default on the debt. If the collateral is personal
property that is exempt or that the trustee has abandoned, you may be able to: redeem the item rather
than reaffirm the debt. To redeem, you make a single payment to the creditor equal to the current value
of the collateral, as the parties agree or the court determinés.

4. How soon do you need to enter into and file a reaffirmation agreement? |f you decide to enter into
a reaffirmation agreement, you must do so before you receive your discharge, After you have entered
into a reaffirmation agreement and all parts of this form that require @ signature have been signed, either
you or the creditor should file its soon as possible. The signed agreement must be filed with the court
no later than 60 days after the first date get for the meeting of creditors, so that the court will have time
to schedule a hearing to approve the agreement if approval is required. However, the court may extend
the time for filing, even after the 60-day period has ended.

Lat

Can you cancel the agreement? You may rescind (cancel) your Reaffirmation Agreement at any time
before the bankruptcy court enters your discharge, or during the 60-day period that begins on the date
your Reaffirmation Agreement is filed with the court, whichever occurs later. To rescind (cancel) your
Reaffirmation Agreement, you must notify the creditor that your Reaffirmation Agreement is rescinded
(or canceled). Remember that you can rescind the agreement, even if the court approves it, as long as
you rescind within the time allowed.
Form 2400A, Reaffimiactan Documents Page 6

La

an

When will this Reaffirmation Agreement be effective?

a. If you were represented by an attorney during the negotiation of your Reaffirmation
Agreement and

i. if the creditor is not a Credit Union, your Reaffirmation Agreement becomes effective when
it is filed with the court unless the reaffirmation is presumed to be an undiie hardship. Ifthe
Reaffirmation Agreenient is presumed to be an undue hardship, the court must réview it and ma y
set a hearing to. determine whether you have rebutted the presumption of undue hardship.

ii. if the creditor is a Credit Union, your Reaffirmation Agreement becomes effective when it
is filed with the court.

b. If you were not represented by an attorney during the negotiation of your Reaffirmation
Agreement, ihe Reaffirmation Agreement will not be effective unless the court approves it. To have the
court approve your agreement, you must file a motion. See Instruction 5, below. The court will notify
you and the creditor of the hearing on yout Reaffirmation Agreement. You must attend this hear ng. at
which time the judge will review your Reaffirmation Agreement. If the judge decides that the
Reaffirmation Agreement is in your best interest, the agreement will be approved and will become
effective, However, if your Reaffirmation Agreement is for a consumer debt secured by a-mortpage,
deed of trust, security deed, or othet tien on your real property, like your home, you do not need to file a
motion or get court approval of your Reaffirmation Agreement.

What if you have questions about what a creditor can do? If you have questions about reaffirming a
debt or what the law requires, consult with the attorney who helped you negotiate this agreement. If you
do not have an attorney helping you, you may ask the judge to explain the effect of this agreement to
you at the hearing to approve the Reaffirmation Agreement. When this disclosure refers to what a
creditor “may” do, it is not giving any creditor permission to do anything. The word “may” is used to
tell you what might oceur if the law permits the creditor to take the action.

INSTRUCTIONS

Review these Disclosures and carefully consider your decision to reaffirm. If you want to reaffirm,

review ahd complete the information contained in the Reaft firmation Agreement (Part 1 above). [f your
case is'a joint case, both spouses must sign the agreement if both are reaffirming the debt.

Complete the Debtor’s Statement in Support of Reaffirmation Agreement (Part If above). Be sure that
you can afford to make the payments that you are agreeing to make and that you have received a copy of
the Disclosure Statement and a completed and signed Reaffirmation Agreement.

If you were represented by an attorney during the negotiation of vour Reaftirmation Agreement, your

“

attomey must sign and date the Ceitification By Debtor’s Attorricy (Part IV above),

You or your creditor must file with the court the criginal of this Reaffirmation. Documents packet anda
completed Reaffirmation Agreement Cover Sheet (Official Bankruptcy Form 427).

If vou are not represented by an attorney, you inust also complete and file with the court a separate
document entitled “Motion for Court Approval of Reaffirmation Agreement” unless your Reaffirmation
Agreement is for a consumer debt secured by a lien on your real property, such as your home, You can
use Porm 2400B to do this.
Form 2400A, iteaftinnavon Documents Page 7

Cc

DEFUNITIONS

“ Aimount Reaffirmed” means the total amdunt of debt that you are agrecing to pay (teaffirm) by
entering into this agreement. The total amount of debt includes any unpaid fees and costs that you are
agrecing to pay that arose on or before the date of disclosure, which is the date specified in the
Reatfirmation Agreement (Part |. Section B above). Your credit agreement may obligate you to pay
additional amounts that arise afier the date of this disclosure. You should consult your credit agreement
to determine whether you are obligated to pay additional amounts that may arise after the date of this
disclosure,

“Annual Percentage Rate” means the interest rate on a Joan expressed under the rules required by
federal law, The annual percentage rate (as opposed to the “stated interest rate”) tells-you the full cost
of vour credit including many of the creditor's fees and charges, You will find the annual percentage
rate for your original agréement on the disclosure statement that was given to you when the loan papers
were signed or onthe monttily statements sent to you for an open end credit account’such asa credit
eard.

“Credit Union” means a financial institution as defined in 12 U.S.C. $ 461(b)( 1)(A)(iv). tt is owned
and controlled by and provides financial services to its members and typically uses words like “Credit
Union” or initials like “C.U.” or “F.C.U2"in its name.
WAYRIASTOE SUSE BEPAETE ZIT OF
di LICENSI NG Cattied: 1203/2018 10:20:45

Vohlote inquiry Request
by Brin Vargas
for POTLATCH NO 1 FEDERAL CREDIT UNION

Tha vehicta Information displayed balow is fram the current vehlélo record! an of
03-Dec-2019. ‘For tiling questions. plensa call Customer Service at
(460)-802-3770, option §.

 

 

 

 

Vehicle information es

VIN Medel year Oo Mak a ‘el oT
iGS1FEPZIPS67 162 208 anss PIP TH eHie}

Use type Body style Value Year Value Gode

Travel Trailer Travel Trater 2nta $57,208

Odometer Prayvious Odometer Color 4 Colar@

0 5 WHITE

Sculowalght GVWR Gross walght Equipment #

Dd 0 6 a

Fleet #

0
Registered owner cea

Malling eddrass Residential address .

Regléteres . GRAHAM, KATEUYNN E: Jt02? NWIBEABECK HOLLY RD SEABECA wa

Addivenal GRAHAM, ALEX T

 

 

 

 

 

 

 

 

 

aie by Uaioe? PRCATCE ee 7 V FEDERAL CREDIT UMN

 

 

Rep:stered
; Legal address:
Genhotder eeearcht 44 FEOGRAL Bt HOX BY7-LEWISTON 10.a3861.9897
Registration eae : ;
Ty $ F atlas Plaie/Dacal
; ‘ype Transaction | ere Expteation Cancale Registration Platafdacal ope “Aumber as: ‘type Tab/Dacat
OoRead NewReg | 21-Aug-2018 | 24-Aug-2019 | [rears 24891 | Standard Trae ( S0682% 9 _—

Title informetion 3
Last{ransactlon Last iran date Tithe 4 Caurity
Vahite Renewal Notice 2h duin-2019 185558835,
Previous transaction Previous tran date Title Issued Renewal Remit Date
Onginal Vehicle Pi-Aug-2018 PhAug-2019
Total teos paid Moriths of reg
Ayer. V2
Comments Ta
Joint Tananis with Rights of Survivorship
Tile Issued

Privacy Act Dlsclalmer

Avedau to Contracled Plate Search te feavicted to authored poriars' or cepa! leniions,
Unauincrized use of dlstioaue of yehide and vessel Ink 58 cele p ishabla by fine oF imp! (evil ray robes Ws cdl damages
Page “Fatt eG T2047

—————S SE
WATHIMETSN SIMTE DEP ARTHEM! Gy ae =
. & gs L2HONZO1S 19:48:
al LICENSING Gectiied: {2092018 19:49:81
Vehicle inquiry Raquost
by Erin Vargas
for POTLATCH NO 4 FEDERAL CREOIT UNION

Tha vehicle information displayed below ls from the current vehicle racard a of
03-Dec-2018. For titling questions, pleaso call Clistomar Sarvice at
(960)-902-3770, optian 5,
Comments

Expired Gross Weight
On-Road Registration:
‘Gross Weight Registration
Tile lasued

Privagy Act Diuctalmey

SS ee

Aceasdito Contacted Plato Search ix rouincted ti asaliotend OErzOns OF orc STiaAt ons,
Unautheriied usd oF difclosura of vublelp anc vassal irformatin (s 8 crime purilghable by fing of btsansentiatd:nay reciudl im evil darian

12ZVDIOI9 16:73:87

Ragies! by Erin Vargas lor POTLATCH NOT FEDERAL CREDITUNION ~~

 

Page’ 2 of 2

nON tal eD Sob eat a me ree ain nn naar be np
FETA OTA $ALE TRALT
WPL ANARCE CW, Li

ene Sw a0 tata

  

 

sie
bet ure

ee cade ara eae A wty Ay Bin Mh aetamm Aare 14 lee ao wine Oty
<a Ce epee a er

SNH Lk seazeze

      

Renae. ie etek ph aie eee ;
#1 Note tert te ane TE | erro pees eevee |
Geerrce teres enn ie mi aactat a ose: Pee esterase rman

 
   

ei eg Fee) ne oT
ee Ske ree at etn se heii meny ee

 

gel at

 

Fs damineen  coad te Ye as
| A amare aie eae Be Fogg?
0 Tee Ce ree nie Ree Chen © ay bet
ee rt ee Tears.
4 Gown depres

 

 

 

5 peer ares erat ee
Siler Gn Fann te
a pears Me cnet ie tard wr

 

| EM aire hewtdeved prem 9 !
ey eh ag ai age aL akaile 4

   

 

ray hon ‘ei
4 Oe a eee hee res Se wae
eo ™ eid : =
» RSEDeGe tO ee a
hel oe
r ie
a4. i ke
* cit
o euros ans, oe
hl 4
Tao

 

 

Peace aiiegaya piv st eid
[Sa Fe rere Senne arr 6 armas ete ear ne Fig Ae Dem be

 

    

  

* ee
tees RTS

Sa

 

  

| Te Annwat Percentage Rete may be risgatistta with ‘the Sollaz Tha Seas aaa cae
| aid retain ita right se Se mets bent hire anenes oa 7

“Fie Se ENTRSCT Cas 8 GUAGE “ete oan ie * Speers wre
perce) W Musi Wines eer epee eS
‘ey ar beara wale Wb te ete ais be ABET Yt tev? wad iat ae Tee pete

Sat ge De ig Le “aug deny Sipe WHI VcErE IS Wed arg Te
See bas hr ae mca acres

“somce FATA BUYER. tat sat sp Derm eaedr actin Gland ow ara grt kes 1S» Copy cd te contract al Oe bow
Re Hig Hep te erpleel ron loge? egal Aghia

: a ages 16 he Ser ot pomneet 'teg ecomnen Sai beta Se rock ae Wht gs aera
© Sipe to tay det reese May covtiem that os ENN Forcataiy Pag Sate ree egress

 

     

     

at age) A fe ge tie iDhame Se Retarmetee® é te abet
1 iat need eee seal ein Seas te ae es Ee ee anaes

| Tier caves midi

mn ua i:
| wns ROE SOON NE ee TT a Pred

fermi ow int— iee

 

 

 
     

 

 

 

 

 

 

 
ATHin wAoATANt PORTANT AONGEMLaTS +

eaten ee ee
Hee OM Al Kuen Feveice Drage fee) baw
on Fircckie Steaua ots fely Gade vt Bee Oy peed
Serre ES AN TEAS. CORN Hi

i. he oe wey ADEE Poprerls Ar oat
PN A A Be et rps ree Ste tee
Cpa otal ur ed pata oe deat aed iy
Vsehet are fe Sa ah De no ede
ete ne eocee

4 Hh Mila a oe hay gary nerdy Chere mrt
Soe suial Pa Viedse ee feeeny Cray ian
Steere BAS Joy! Stet (098 Mies on rs Wire ow

ah i a A ey fa,
Hag 8 (0 ean Fenn Aman ade oot
beyrente Ait Rika Sec ate fhe rive ft

 

CRA ie sh Sp ET Oy Ga ei a
vada Tey wd Gibinent B= W emer ten paver
"eh nd Whee par A here: wens 33) A de na
Deter By hal erheaee pr a ee,

# ‘Vou vig crenneg. Vee “nap crccar Par one! af the
RSE Ba of EG Manet Pranteg Wary Ina ant
cut penoty # fea se foe Pan Fy tel ested ae
araaeh pit of lar Felts Chgese ary at svar
artes de le ake ef vat nate nt

8. Your fight le ritnance » baboon pigrnant &
Lar Dipriet oh Le eel payee Pap ee
ar Peace ay Lge tk antigen Aine
patboesp fsa Pz in Bang tw wenide
genes

 

eee yee oe tai rin done

 

a bes Pay a arte or ov sek ery ate fe
ere! 6 Chee Be eree Fo tier

9 tuehereiry Farell il aw pace seer bk
sho apr bets Ueeh. Sree le tng SNe nite
FEE aitew SS iy PS arid ater at me

 

Soe et Snbieity wereal

? the arte eed Boe of guts eat nt

2 ey gob. nani Guiomar,
ane

= Se Bebvatee Vee en ee te,
qurt ee et ahes ede. wot

«Ok oprremeth Wr wactaye TaTherete
er rer Cova ee Mice Wb end Ties
ees: re ete on Bete te reagee,

 

Are ites itera
BAe AA bol eh ret ecards
ky SCL PO eee ee

  

ods Fs
Uy aan at) eee! wer ei eee wees
fos aw ses Te ar

A) What apene ter aut enbd upurpnee ete
Taree rece, 44 Stee eentract erINghE | wy

 

YT Rane 2a ee dee
ree Ss Sey. dye Bal we ee
A tte ed ke et te

 

 

rt =
a SvOU Py Late {Oa BAGS Mun OTHER Paste
Vay step eee ow erarges fe ey tk ay

“ner aires A A be es tee
ACER A eh Ut ret v eM Pe a ve
acihe gle ile Repl reer yeni

rie la

ASHCE a aug gaa rece x er
Aboart Mand] tra BevakN OF Coche pn UmmCte

We, the pegron Cos
procetnp tote FECKVER* HRAPLNDED
fet OFSIOA HF RENE

fig gatcttg fh!
Wd 2 be) rete er Sy) ey,

 

i Pal Wea fet ae te Demat bee
Me TRias rhaiy atee ih ay at prnae rmF aeeR Tee may
wed perce Te ony ag eee ea TT Weare at
PT poy ined on Pe keer oS eves Geet ene
Se UE Hep ay (peers cal Nee gt
US Gee ey Phere nd NemiaaTy) Peneey
(EM A aes Mgt a) cedcatedleng rare
Ce eon ated arte ante pl Frasrin
Whe Titian ny Denese: et a Pag age
Dips ayn Aa gta oemany Scores Bin
CF eek gti ae eat ly rah ate wera
eta te t ey ates) Woe fat sre rt
fake eee Mactan, Pe fatale
Ne are ed ee aor rec psy ure
Smit Nae cad hay Fim eae rv) pacar fi ob
Vitae Tage ip et chair ae aig sees mas!
henley ye ae ee
OFS Pay Puree Go fey rekermny coe 7 hates oe
OTIC ang, ft 1 (ie ie aan 7 ge Ba daa Y atin
Yow Sree Fett wt Day a at peeps testis bes ew
Tee SER At Ge dead Wie at ee pay,
ra eatin Ete) Go. eo rae A presi er
MH) tterstt, ab Ue woe
A
es See moana Me setae Ga ipa we Br WD

 

   

ReOKEAE eae Ag awe a) Meee TD ae oy cone He
ee eee are aie ee ee ee
RACE OGL Sc bet ay fa er tay,
wm ite amend ney bese teen arp FS toe
se Pay Lier terre Ne pl al tnt earpeie  yruy tie ma)
eee eee Thy Np Cae aed TT
ese .

® Hii gp i sea el Say Le Yop
reson Me if pes a Da cde
Grete We Se Wak ane et ei, canoer

ard,

 

repre te einieliedinsc! Aurmen eeporari at

 

ep ae eat ay wee Os oa ene Te
Pan ee ey Ss Sey ree
we stk de Ta mine yim. hese! Ae he Te

   

   
 

Rina eat nee meen nae

BAAS Pntertaatet
beret wee Sate teeta aril cance aeece ctaure
MEAS TURPIN they 0) secon lata is me

a Se ae ome agen

oe eee

Urdeca tep Gedlay orale a sirmtn wor erty,
t arvana her fs ee
ihe beter hed le ear rea or

 

Viv gees dhe ae ates ay eerie peed te
FOr Pegi it yd inlay: cay pect

5 Vee Cae Birptes Golda. The iedormamon pias eat on fe
seats form for Mig cehicy a pan of ice comtrect,
" le indote, Kare ase Tien ery igserary

 

    
   

re yen Te ae vig ‘he Rene a fms west pry ong
erred Hite very ‘Maytag
fa qe meow aig pik “ad te ben hws
He Mie) Ade dee S3) MS eit ue pee ort,
Qh sh CSTE Ney ay Teme Rte Fee
wher

. Ya ns ES SiMe ap al ig ee
Pa hed tg Goer et ty eget

 

ioe
‘OBE. nal Ponsa ent on
ay nae traror Deeaut NOTERCENO aNCUMiS fam ay

Se A TR ta BAR a rE pepo ay Reet rte feet eters rine 1s pre any,
SP De gee Se (any ait Sty 0 VAD Sem en ey RN “Cr oi

hew eae A aan ee hain tie OP ie etd be fat rela Wa! ate Ml rie

Fey wien

 

 

 
Ganess Suprenv, lnc

 

 

 

Invoice Na, 445-439
23329 Cajalco Pd ~—
Faris, CA 97870
(957) 657-3500
i INVOICE
Customer 4 Mise
Name Biug Dog RVing. Qate ef72017
Address 714 Was! Setios Way = - a Poe 2430
city Post falls State: io 2p) 63854 Appreval@ 148035”
Phone — (2a) ¥73-Far8 ; FOB
ay a _., Bescripher | UnitPrice ] TOTAL. _
+ (2048 Genasis Supreme Toy Hauler, 32CR $38,935.00 5 23,835,00°
Vike 1GOIFEP291P467 102 ' A
b !
Silver Mecha, Taups Beige Gray :
{ Pewter 2 Cooling Upgrade Pag* 2 § 1,986.00. § e000
1 Living Room Sata Stidéout _£ 120000 4:$ 1,200.90 ,
f — Bedtoor Vanity Sideout 19 1,850.00; $ 1,850.00"
4 Wireless beck up carer’ 1S 22000 °§ 220.00 «
1 {OW Solar wi2000Wy Inverter rS $50,005 § 950.00 °
1 Staintess Steal Getlay Package 1$ 225.00 § 226,00 |
i Coritral Vacuum System .3 175.00 $ 478.00 '
1 Exterior TV Bracket & Haohtips ‘$ B5.005$ 8.00
1 (£2 Fiex Susbenston :& «480.0078 160.00
1: Arctic Packaga* |S 790.00 .$ TSO 00
i Glass Top Stove(Foread Option) {3 22600, 3 228.00
‘ Upgade Package (Req'd) $ eHnco” ¢ 600.00
1 RANA Certification Taig (Req'd) & 606.8 96 00
{- r
Pueyment Fax Ratefs) .
Comments
Name ae
coe fotiies Usa Only
Finanee/Bllng - Bak of the West

 

Then you for your. Business

 
 

 

LOOT LAAI2IBGE  LDAN

’ Payoff Date: > 12442009 & a

A payment ef $49;953.68 1 required to pay eff this loam cm 12/04/19

 

  
  

Principal Balance: 49,934.55 . =

interest Type: Daily Payoft oA 12/04/2019 V5- 06/07/2033
interest Rate: 6090 :

Interest Due: 49.43

One Day's intarest 9:5628

Due Bate: 04/07/2020

Amount Past Due by Payot Date: 0.06

Past DuePaymen: Count: a
Late Charge Due: 0.00

 

06/07/2033 4

 

 

 

Q 30.00 456.086

 

ley Total Interest Totai Amourt Bf Tota Saies Tax
@ Total insurance:

 
 

49.934.55

12/02/2015

6.890

Remaining Payment Count: 162
Standard Payment 479.05
Neat Payment Date 01/07/2620
Final Payrivent: 104,90

Final Payment Date: 06/07/2033
Remaining interest 20,297.40
Remaining Pariments 77,231.95

 

1p Pull Schedule

jon Ba
NADAguides Value Report 12/16/2019

 

2016 Genesis Supreme Toy Hauler Fifth Wheel Series M-32CR

Values

Base Price

Options (Change)

45,006 BYU Central/Ducted
Furnace (30,000-35,000 BTU)
Certtral ‘Vacuum Cleaner
Microwave/Convection Comba
Refrigerator 4dr (Luxury only)
Air/Hydraulic Brakes (5th Wheel)
Solar Battery Charger

Power Slide-Qut Room (Bedroom) (Each)

 

 

Power Slide-Out Room 14’ (Each)

se cee so eee ne eee eee eT

Total Price

Suggested Low
List Price Retail

$55,139 $29,050
$725
$345
$200
$150
$1,705
$2,135
$490
$1,190

$2,545

a ee ee

$55,139 $38,505

Average
Retail

$35,000

$875
$385
$245
$186
$2,050
$2,575
$590
$1,435
$3,070

$46,405
